Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the RCE of Application No. 16/399922, filed on 4/29/2019. Claims 1-15 and 17-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fellers et al. (US 3618881 A) in view of Watanabe (US 20160134848 A1).

Regarding Claim 1, Fellers teaches an aircraft, comprising: an airframe (Fig. 2 element 10); and a windshield system having: a transparent canopy coupled to the airframe (Fig. 2 element 12); and a transparent inner panel having a portion thereof disposed within the transparent canopy and directly coupled to the airframe (Fig. 2 element 14);
It is noted that the airframe is defined as “the structure of an aircraft, rocket vehicle, or missile without the power plant” – Merriam Webster Dictionary
Further clarification is required as the art discloses the transparent inner panel directly coupled to the aircraft at a point that is not the power plant of the aircraft.
 wherein the transparent inner panel comprises a heads-up display (“The plate 14 also functions as a combining glass for head-up display apparatus”, Col. 2 lines 56-57), 
Fellers fails to explicitly teach a heads-up display that is coupled to a hardware configuration including at least a processor.
However, Watanabe teaches a heads-up display (Fig. 1 element 1) that is coupled to a hardware configuration including at least a processor (“A head-up display device includes a screen; a projector that projects a visual image to the screen using a projection lens; an image generator that generates a virtual image of the visual image to be visually recognized by a user from the visual image projected to the screen; and a processor”, Par. [0092] lines 1-5).
Fellers and Watanabe are considered analogous to the claimed invention as they are in the same field of aircraft cockpit design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heads-up display of Fellers to be connected to a processer as disclosed by Watanabe. It is common in the art to connect a heads-up display to a processor.  

Regarding Claim 2, Fellers and Watanabe teach the limitations set forth in Claim 1.
	Fellers further discloses the transparent canopy is configured to withstand aerodynamic loads (Fig. 2 element 12).

Regarding Claim 3, Fellers and Watanabe teach the limitations set forth in Claim 1.
	Fellers further discloses the transparent inner panel is configured to withstand object impacts (“Primarily the plate 14 functions to protect an operator (pilot) of the aircraft 10, a missile which may penetrate the principal windshield 16 will be further retarded, in fact its forward progress may be completely arrested, by the auxiliary windshield 14”, Col 2 lines 48-52).

Regarding Claim 4, Fellers and Watanabe teach the limitations set forth in Claim 1.
	Fellers further discloses the transparent inner panel (Fig. 2 element 14) is placed at a cross-section along an inner portion of the transparent canopy (Shown in Fig. 2).

Regarding Claim 5, Fellers and Watanabe teach the limitations set forth in Claim 4.
	Fellers further discloses an aft portion of the inner portion of the transparent canopy is pressurized (Fig. 2 Sealing tube 24).
	Fellers in view of Watanabe fails to explicitly teach a forward portion of the inner portion of the transparent canopy is unpressurized.
	However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cockpit of Fellers in view of Watanabe to be unpressurized forward of the transparent inner panel. Minimizing the pressurized volume would
minimize the cost and maximize the efficiency of the life support system. It would have also been obvious to pressurize the aft portion of the inner portion of the canopy because that would be the location of the pilot(s). Depending on the flight altitude, pressurization is required to maintain the health of the pilot(s).

Regarding Claim 6, Fellers and Watanabe teach the limitations set forth in Claim 1.
	Fellers further discloses the transparent inner panel has a smaller surface area than the transparent canopy (Shown in Fig. 2).

Regarding Claim 10, Fellers and Watanabe teach the limitations set forth in Claim 1.
	Fellers further discloses the transparent canopy is aerodynamically contoured (Shown in Fig. 2).

Regarding Claim 11, Fellers and Watanabe teach the limitations set forth in Claim 1.
	Fellers further discloses the transparent inner panel is substantially planar (Element 14 shown in Fig. 3).

Regarding Claim 12, Fellers and Watanabe teach the limitations set forth in Claim 1.
	Fellers further discloses a plurality of shock mounts is coupled to the transparent inner panel (Fig. 4 element 18).
		It is noted that the mounts of Fellers would absorb some degree of shock from impacts.

Regarding Claim 13, Fellers and Watanabe teach the limitations set forth in Claim 12.
	Fellers further discloses a peak load of an object impact is minimized using the plurality of shock mounts (It is known in the art that a mount of any kind would absorb a shock to a degree therefore minimizing the object impact load to a degree).

Regarding Claim 17, Fellers teaches a dual transparent windshield for an aircraft, comprising: a first windshield configured to be directly coupled to a frame of the aircraft and withstand non-impact loads (Fig. 3; aerodynamically contoured element 12); and a second windshield having a portion thereof placed within the first windshield and configured to withstand object impacts (Fig. 3 element 14); wherein the second windshield comprises a heads-up display (“The plate 14 also functions as a combining glass for head-up display apparatus”, Col. 2 lines 56-57).
It is noted that the airframe is defined as “the structure of an aircraft, rocket vehicle, or missile without the power plant” – Merriam Webster Dictionary
Further clarification is required as the art discloses the transparent inner panel directly coupled to the aircraft at a point that is not the power plant of the aircraft
Fellers fails to explicitly teach a heads-up display that is coupled to a hardware configuration including at least a processor.
However, Watanabe teaches a heads-up display (Fig. 1 element 1) that is coupled to a hardware configuration including at least a processor (“A head-up display device includes a screen; a projector that projects a visual image to the screen using a projection lens; an image generator that generates a virtual image of the visual image to be visually recognized by a user from the visual image projected to the screen; and a processor”, Par. [0092] lines 1-5).
Fellers and Watanabe are considered analogous to the claimed invention as they are in the same field of aircraft cockpit design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heads-up display of Fellers to be connected to a processer as disclosed by Watanabe. It is common in the art to connect a heads-up display to a processor. 

Regarding Claim 18, Fellers teaches a windshield retrofitting kit for an aircraft, comprising: a transparent canopy configured to be coupled to an airframe of the aircraft (Fig. 3 element 12); and a transparent inner panel having a portion thereof configured to be disposed within the transparent canopy and directly coupled to the airframe (Fig. 3 element 14); wherein the transparent inner panel comprises a heads-up display (“The plate 14 also functions as a combining glass for head-up display apparatus”, Col. 2 lines 56-57).
It is noted that the airframe is defined as “the structure of an aircraft, rocket vehicle, or missile without the power plant” – Merriam Webster Dictionary
Further clarification is required as the art discloses the transparent inner panel directly coupled to the aircraft at a point that is not the power plant of the aircraft
Fellers fails to explicitly teach a heads-up display that is coupled to a hardware configuration including at least a processor.
However, Watanabe teaches a heads-up display (Fig. 1 element 1) that is coupled to a hardware configuration including at least a processor (“A head-up display device includes a screen; a projector that projects a visual image to the screen using a projection lens; an image generator that generates a virtual image of the visual image to be visually recognized by a user from the visual image projected to the screen; and a processor”, Par. [0092] lines 1-5).
Fellers and Watanabe are considered analogous to the claimed invention as they are in the same field of aircraft cockpit design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heads-up display of Fellers to be connected to a processer as disclosed by Watanabe. It is common in the art to connect a heads-up display to a processor.
	
Regarding Claim 19, Fellers and Watanabe teach the limitations set forth in Claim 18.
	Fellers further discloses a plurality of shock mounts configured to be coupled to the transparent canopy, the transparent inner panel and the airframe (Fig. 4 element 21).
		It is noted that the mounts of Fellers would absorb some degree of shock from impacts.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fellers et al. (US 3618881 A) in view of Watanabe (US 20160134848 A1) and further in view of Koch (US 7997529 B2).

Regarding Claim 7, Fellers and Watanabe teach the limitations set forth in Claim 1.
	Fellers and Watanabe fail to teach the transparent inner panel is varied based on an ability to protect against a striking object.
	However, Koch teaches the transparent inner panel is varied based on an ability to protect against a striking object (“Like the forward pressure bulkhead, this area may be subjected to bird strike and in-flight hail due to its exposed location near the front of the fuselage.”, Col. 1, lines 47-49).
	Fellers, Watanabe and Koch are considered to be analogous to the claimed invention because they are both in the same field of aircraft protection from object impact. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent inner panel of Fellers to incorporate the teachings of the high impact areas from Koch. Since the impact energy is dependent on relative velocity of the impacting object, the location of the highest relative velocity, and highest energy impact would be the front of the airplane. To maximize pilot protection, it would have been obvious to place the protective panel (transparent inner panel) between the pilot(s) and the front of the fuselage.

Claims 8, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fellers et al. (US 3618881 A) in view of Watanabe (US 20160134848 A1) and further in view of Lieven et al. (US 9108714 B2).

Regarding Claim 8, Fellers and Watanabe teach the limitations set forth in Claim 1.
	Fellers and Watanabe fail to teach a thickness of the transparent inner panel is selected based on speed specifications of the aircraft and a mass and relative velocity of a striking object.
	However, Lieven teaches a thickness of the transparent inner panel is selected based on speed specifications of the aircraft and a mass and relative velocity of a striking object (“the birds’ mass, combined with the relative speed of the airplane in relation to these birds, is transformed into considerable kinetic energy.” Col. 1, lines 9-12).
Fellers, Watanabe and Lieven are considered to be analogous to the claimed invention because
they are both in the same field of airplane cockpit protection. Therefore, it would have been obvious to
someone of ordinary skill in the art before the effective filing date of the claimed invention to have
modified the thick transparent inner panel from Fellers to incorporate the teachings of Lieven. By
modifying Fellers in view of Watanabe with Lieven et. al., the result would have been a transparent inner panel whose thickness is dependent on the impacting objects mass and relative velocity. Lieven says that the thickness is determined based on the mechanical deformation energy, which is caused by kinetic energy of the impact. The kinetic energy of the impact is calculated from the mass of the impacting object and the relative velocity.

Regarding Claim 14, Fellers and Watanabe teach the limitations set forth in Claim 12.
	Fellers and Watanabe fail to teach a bracing structure is coupled between one of the plurality of shock mounts and the airframe.
	However, Lieven teaches However, Lieven et. al. teaches a bracing structure (Fig. 2, element 7) is coupled between one of the plurality of shock mounts and the airframe (Fig. 2, element 8). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the bracing structure of Lieven to the transparent inner panel from Fellers. The result would have been a more impact absorbing panel with better pilot protection from object impacts.

Regarding Claim 15, Fellers, Watanabe and Lieven teach the limitations set forth in Claim 14.
	Lieven further discloses the bracing structure (Fig. 2, element 7) configured to be coupled between the panel (Fig. 2, element 9) and the airframe (Fig. 2, element 8). In regards to the stroking mechanism that provides flexibility and/or impact absorption for the bracing bar, any shock absorbing structure would have met the description stated in the specification and claims. Lieven used the term “stiffener” when talking about the shock absorbing structures. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated more shock absorbing structures to improve impact absorption.

Regarding Claim 20, Fellers and Watanabe teach the limitations set forth in Claim 19.
	Fellers and Watanabe fail to teach a bracing structure configured to be coupled between the transparent inner panel and the airframe.
	However, Lieven teaches a bracing structure (Fig. 2, element 7) configured to be coupled
between the panel (Fig. 2, element 9) and the airframe (Fig. 2, element 8).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent inner panel from Fellers to incorporate the bracing structure of Lieven. By modifying Fellers and Watanabe with Lieven, the result would have been a transparent inner panel connected to the airframe via a bracing structure and shock mounts. This would improve the impact resistance of the protective inner panel and increase the safety of the pilots.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fellers et al. (US 3618881 A) in view of Watanabe (US 20160134848 A1) and further in view of Kelley (US H000979 H).

Regarding Claim 9, Fellers and Watanabe teach the limitations set forth in Claim 1.
	Fellers and Watanabe fail to explicitly teach the transparent inner panel is thicker than the transparent canopy.
	However, Kelley teaches the transparent inner panel (“transparent shield member”, Fig. 1,
element 110) is thicker than the transparent canopy ("the inner windshield will be fabricated of a thicker material", Col. 3, lines 63-64).
	Fellers, Watanabe and Kelley are considered to be analogous to the claimed invention as they are in the same field of aircraft cockpit design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent inner panel of Fellers to be of a thicker material then the canopy as disclosed by Kelley. As the canopy is only meant to resist aerodynamic loads, it does not need to be as thick as the panel that is intended to resist impact loading. Having a thick interior panel to resist impact loads would allow for the canopy to be thinner, lowering the weight of the aircraft.


Response to Arguments
Applicant's arguments filed 04/08/2022 regarding the direct coupling of the panels to the airframe have been fully considered but they are not persuasive. Applicant states that the prior art of record does not disclose that the canopy/inner panel are directly couple to the airframe. 
The airframe is defined as “the structure of an aircraft, rocket vehicle, or missile without the power plant” – Merriam Webster Dictionary. 
As the canopy/inner panel of the prior art is coupled to the aircraft at a point which is not the engine, the prior art does read upon the claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644